EHRLICH, Justice,
concurring in part and dissenting in part.
The referee’s findings of fact are amply supported by the record. I take issue only with the referee’s recommended discipline of suspension for six months.
The misconduct spelled out in the referee’s report is most egregious. The position of the bar is correct. Respondent should be disbarred.
Not only did respondent grossly mishandle a client and the client’s funds, he made misrepresentations to the Court and engaged in deceitful and dishonest conduct during the course of representing a client who, because of a mental condition, was not able to handle his own affairs. The public needs to be protected from such misconduct. I am apprehensive that the confidence that should be reposed in our profession and its members will continue to erode unless we remove from the bar those members who have shown by their conduct that they no longer merit the coveted position of an officer of the Court.